DETAILED ACTION
	
	This office action is in regards to the amendment dated June 28, 2022. 
	Claims 1, 9 and 17 have been amended; claims 4, 16 and 20 have been canceled; and claim 21 has been added as a new claim. 


Allowable Subject Matter
Claims 1-3, 5-15, 17-19 and 21 are allowable. 
Claims 9-15 and 17-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I through Species VIII, as set forth in the Office action mailed on January 3, 2018, is hereby withdrawn and claim 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a system, comprising: an engine having a crankshaft; an electric motor having a shaft, the shaft including a first end and a second end, the electric motor being configured to drive rotation of the shaft; a power source in electrical communication with the electric motor, the power source configured to provide electrical power to the electric motor; a reduction drive coupled to the crankshaft and to the first end of the shaft of the electric motor; and a fan coupled to the second end of the shaft of the electric motor, wherein: rotation of the shaft of the electric motor drives rotation of the fan, and the electric motor is configured to impart a rotational force on the crankshaft of the engine, via the shaft and the reduction drive, based at least in part on an amount of power supplied by the power source to the electric motor being greater than a threshold amount. 
The closest prior art of record discloses a system, comprising: an engine having a crankshaft; an electric motor having a shaft, the shaft including a first end and a second end, the electric motor being configured to drive rotation of the shaft; a power source in electrical communication with the electric motor, the power source configured to provide electrical power to the electric motor; a reduction drive coupled to the crankshaft and to the first end of the shaft of the electric motor; and a fan coupled to the second end of the shaft of the electric motor, wherein: rotation of the shaft of the electric motor drives rotation of the fan, but not an electric motor configured to impart a rotational force on the crankshaft of the engine, via the shaft and the reduction drive, based at least in part on an amount of power supplied by the power source to the electric motor being greater than a threshold amount.

Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-3, 5-15, 17-19 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747